DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,656,827 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed on 12/28/2020 overcomes the double patenting rejection.
Regarding claims 1, 11, 20, the prior art of record, specifically Highstrom et al (US 20100324816) teaches
a method for performing navigation (NAV) operations, the method comprising: scanning, by the sensor device, the input object, wherein the scanning comprises driving a first subset of transmitter electrodes for low-resolution scanning and a second subset of transmitter electrodes for high-resolution scanning (Figs. 2-6; Paragraph 0035-0039). Lindahl et al (US 20120182242) teaches the method for performing navigation (NAV) operations comprising: receiving, at an input sensing region of the sensor device, an input object (finger, stylus (see Paragraph 0105, 0113). 
               However, none of the prior art cited alone or in combination provides the motivation to teach a method for performing navigation (NAV) operations using a sensor device, the method wherein the scanning further comprises: determining input object coverage based at least in part on the low resolution scanning; and capturing a sub-image of the input object based at least in part on the high resolution scanning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIJAY SHANKAR/Primary Examiner, Art Unit 2622